DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-12, in the reply filed on 10/25/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an oral composition… wherein the composition is a powder.” But claim 8, dependent from claim 1, recites “wherein the consumable composition is formulated as a liquid”, with claim 9 further defining the liquid as “wherein the liquid is selected from a syrup, suspension, or an emulsion.” This is further confused because claim 8 recites “the consumable composition”, depending from claim 1, but claim 1 recites “an oral composition”, “a compound for oral consumption”, “the compound for consumption”, and “the composition”, all phrases similar but not the same as what is claimed in claim 8. It is unclear what the antecedent basis is for the dependent claim.
Given the dependent claim allows for a liquid, the claim is read that the oral composition may be a powder that is incorporated into a liquid, basically a product by process. As such, the liquid below that contains the claimed active and a carrier would read on this interpretation as explained below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth (EP1774955A2).
Barth discloses trans-Caffeoyltyramin, or N-[2-(4-Hydroxyphenyl)ethyl]-3-(3,4-dihydroxyphenyl)-(2Z)-propenoic acid amide (ciscaffeoyltyramine), of the following formula:

    PNG
    media_image1.png
    215
    772
    media_image1.png
    Greyscale
pg 9, ¶ 32). The preferred compounds include a short list that include trans—caffeoytyramine (¶ 40, translation pg 30 and claim 6). The compounds are incorporated into mouthwash and dentifrices, which include surfactants and additional antiplaque substances, such as sodium benzoate (translation pg 740 31059), and water-soluble polymer, such as starch (translation pg 756 31713). Wound healing and anti-inflammatory agents may be included (¶ 77, translation pg 747 31351).
	Note, where claims 8 and 9 allow for the composition to be liquid, such as a syrup, the mouthwash of the prior art appears to read on the composition given the mouthwash is a liquid syrup for oral administration. Further, where the product includes sodium benzoate, it reads on the intended use of a dietary supplement where a mouthwash having the same components as the instant dietary supplement can be ingested.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (EP1774955A2) in view of Chen et al (Int. J. Mol. Sci. 2013, 14(6), 12581-12592).
Barth is discussed above but does not teach the addition of the compound of instant claim 4.
Chen et al teaches compounds with anti-inflammatory properties, such as compound 7 N-trans-feryloyltyramine (pg 12583).
It would have been obvious to one of ordinary skill in the art to add known anti-inflammatory agents to the mouthwash of Barth, thereby providing additional anti-inflammatory properties.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (EP1774955A2) in view of Chang (Planta Med 2006; 72(14): 1344-1347).
Barth is discussed above but does not teach the addition of the compound of instant claim 5.
Chang teaches the anti-inflammatory properties of diterpenes from Formosan Polyalthia longiforlia var. pendula, including p-coumaroyltyramine, compound 21.
It would have been obvious to one of ordinary skill in the art to add known anti-inflammatory agents to the mouthwash of Barth, thereby providing additional anti-inflammatory properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612